SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D UNDER THE SECURITIES EXCHANGE ACT OF 1934 UNIVERSITY GENERAL HEALTH SYSTEM, INC. (Name of Issuer) Common Stock, par value $0.001 per share (Title of Class of Securities) 914270 103 (CUSIP Number) Felix Spiegel, M.D. Yorktown Plaza, 5373 West Alabama, Suite 121 Houston, TX 77056 (713)960-0003 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) March 28, 2011 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box. o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7(b) for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 (the “Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act. (However, see the Notes). 1 CUSIP No. 914270 103 Names of Reporting Persons: Felix Spiegel, M.D. Check the Appropriate Box if a Member of a Group: (a) o (b) o SEC Use Only Source of Funds: OO Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e): o Citizenship or Place of Organization: United States of America Number of Shares Beneficially Owned by Each Reporting Person with: Sole Voting Power: 33,977,676 Shared Voting Power: 0 Sole Dispositive Power: 33,977,676 Shared Dispositive Power: 0 Aggregate Amount Beneficially Owned by Each Reporting Person: 33,977,676 Check Box if the Aggregate Amount in Row (11) Excludes Certain Shares: o Percent of Class Represented by Amount in Row (11): 13.4% Type of Reporting Person: IN 2 Item 1. Security and Issuer This Schedule 13D relates to the common stock, par value $0.001 per share of University General Health System, Inc., a Nevada corporation (the “Issuer”).The principal executive offices of the Issuer are located at 7501 Fannin Street, Houston, TX 77054, USA. Item 2. Identity and Background (a) This statement on Schedule 13D is filed on behalf of Felix Spiegel, M.D. University General Health System is organized under the laws of Nevada. The principal business of University General Health System is the operation of a general acute care hospital.The business address of Dr. Spiegel is Yorktown Plaza, 5373 West Alabama, Suite 121, Houston, Texas 77056 and the address of University General Health System is 7501 Fannin Street, Houston, TX, 77054. (b) See (a) above. (c) See (a) above. Dr. Spiegel is a physician practicing at Surgical Weight-loss Specialists located at Yorktown Plaza, 5373 West Alabama, Suite 121, Houston, Texas 77056. (d) During the past five years, Dr. Spiegel has not been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e) During the past five years Dr. Spiegel has not been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction as a result of which he was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f) Dr. Spiegel is a citizen of the United States of America. Item 3. Source and Amount of Funds or Other Consideration Effective March 28, 2011, the Issuer consummated an Agreement and Plan of Reorganization that provided for issuance of the common stock in exchange for the partnership interest of Dr. Spiegel in University General Hospital, LP, a Texas limited partnership (the “Texas LP”) and University Hospital Systems, LLP, a Delaware limited liability partnership and the general partner of the Texas LP (the “Delaware LLP”).The Texas LP owns and operates University General Hospital.The business combination was reported in the Current Report on Form 8-K filed by the Issuer on April 1, 2011 and reference is made to the Form 8-K available on the SEC website, www.sec.gov, for a more detailed description of the transaction. The Agreement and Plan of Reorganization is hereby incorporated by reference in this filing in Exhibit 1 and any references to a description of this agreement are qualified in their entirety by reference to the full text of the agreement, which is incorporated by reference herein in its entirety where such references or descriptions appear. 3 Item 4. Purpose of Transaction The purpose of the transaction was to consummate the Agreement and Plan of Reorganization described in Item 3 above, which is incorporated by reference and described in more detail in the the Current Report on Form 8-K referred to in Item 3 above.In addition, the transaction caused a change of the Issuer’s name from “SeaBridge Freight Corp.” to “University General Health System, Inc.” The transaction also resulted in a change of the Issuer’s officers and directors that is described in more detail in the Schedule 14f-1 dated March 10, 2011 a copy of which is available on the SEC website, www.sec.gov. Item 5. Interest in Securities of the Issuer (a) Dr. Spiegel beneficially owns a total of 33,977,676 Shares of the Issuer, or approximately 13.4% of the Issuer’s outstanding common stock. (b) Dr. Spiegel has the sole power to vote and to dispose of the securities of the Issuer acquired by him. (c) Dr. Spiegel has not effected any other transactions in the Issuer’s common stock within the past 60 days. (d) No other person has the right to receive or the power to direct the receipt of dividends from or the proceeds of the sale of, the shares of the Issuer acquired by Dr. Spiegel. (e) Not applicable. Item 6.Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer Pursuant toSection 3ofthe Letters of Transmittal executed as of March 28, 2011, the shares are subject to resale restrictions limiting the number of shares that may be re-sold to 1/24 of such shares per month over the 24 month period beginning after 6 months following the closing date, March 28, 2011. The Letters of Transmittalare hereby incorporated by reference in this filing in Exhibit 3 and any references to a description of this agreement are qualified in their entirety by reference to the full text of the form of suchagreement, which is incorporated by reference herein in its entirety where such references or descriptions appear. Pursuant to the terms of a Registration Rights Agreement executed as of March 28, 2011, upon the first underwritten public offering of the company common stock, the shareholder will be permitted to include up to 20% of his common shares for resale in such public offering.The Registration Rights Agreement is hereby incorporated by reference in this filing in Exhibit 4 and any references to a description of this agreement are qualified in their entirety by reference to the full text of the agreement, which is incorporated by reference herein in its entirety where such references or descriptions appear. Other than the foregoing agreements, there are no contracts, arrangements, understandings or relationships (legal or otherwise) between Dr. Spiegel and any person with respect to any securities of the Issuer, including, but not limited to, the transfer or voting of any of the securities, finder’s fees, joint ventures, loan or option arrangements, puts or calls, guarantees of profits, division of profits or loss, or the giving or withholding of proxies or any pledge or contingency, the occurrence of which would give another person voting or investment power over the securities of the Issuer. Item 7. Materials to be Filed as Exhibits Exhibit Exhibit Description 1 Agreement and Plan of Reorganization dated March 10, 2011 (incorporated by reference to Exhibit 2 to the Current Report on Form 8-K filed by University General Health System on April 1, 2011) 2 Form of Letter of Transmittal dated March 28, 2011 3 Registration Rights Agreement dated March 28, 2011 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: April 7, 2011 Felix Spiegel, M.D. Per: /s/ Felix Spiegel, M.D. Felix Spiegel, M.D. 4
